UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-09445 Marketocracy Funds (Exact name of registrant as specified in charter) 1200 Park Place, Suite 100, San Mateo, CA 94403 (Address of principal executive offices) (Zip code) Kendrick W. Kam 1200 Park Place, Suite 100, San Mateo, CA 94403 (Name and address of agent for service) 1-888-884-8482 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:September 30, 2009 Item 1. Schedule of Investments. MARKETOCRACY MASTERS 100 FUND Portfolio of Investments 9/30/2009 (Unaudited) Shares Market Value Common Stocks - 62.6% $ (Cost $11,336,923) CONSUMER DISCRETIONARY - 4.4% APEI AMERICAN PUBLIC EDUCATION, INC.* BXG BLUEGREEN CORP.* CETV CENTRAL EUROPEAN MEDIA ENTERPRISES* CPHI CHINA PHARMA HOLDINGS, INC.* COH COACH, INC. CTCM CTC MEDIA, INC.* FMCN FOCUS MEDIA HOLDINGS LTD.* JTX JACKSON HEWITT TAX SERVICES, INC. LGF LIONS GATE ENTERTAINMENT CORP.*+ NETC NET SERVICOS DE COMUNICACAO S. A. SVLF SILVERLEAF RESORTS, INC.* URBN URBAN OUTFITTERS, INC.* CONSUMER STAPLES - 2.9% FEED AGFEED INDUSTRIES, INC.* ADY AMERICAN DAIRY, INC.* BG BUNGE LTD. CEDC CENTRAL EUROPEAN DISTRIBUITON CORP.* DMND DIAMOND FOODS, INC. SYUT SYNUTRA INTERNATIONAL, INC.* WBD WIMM BILL DANN FOODS OJSC* HOGS ZHONGPIN, INC.* ENERGY - 8.2% ALY ALLIS CHALMERS ENERGY, INC.* ATLS ATLAS ENERGY, INC. BP BP PLC CFW CANO PETROLEUM, INC.* SNP CHINA PETROLEUM & CHEMICAL CORP. EXXI ENERGY XXI (BERMUDA) LTD. GTE GRAN TIERRA ENERGY, INC.* GU GUSHAN ENVIRONMENTAL ENRGY LTD. PWE PENN WEST ENERGY TRUST PTR PETROCHINA CO. LTD. SFL SHIP FINANCE INTERNATIONAL LTD. 15 SWN SOUTHWESTERN ENERGY CO.* STO STATOILHYDRO ASA TELOZ TEL OFFSHORE TRUST 90 TOT TOTAL S. A. VLO VALERO ENERGY CORP. FINANCIALS - 8.1% TCHC 21ST CENTURY HOLDING CO. AFF AMERICAN INTERNATIONAL GROUP, INC. AINV APOLLO INVESTMENT CORP. AVB AVALONBAY COMMUNITIES, INC. 3 BCS BARCLAYS PLC* C CITIGROUP, INC. CME CME GROUP, INC. CNO CONSECO, INC.* EQY EQUITY ONE, INC. FMD FIRST MARBLEHEAD CORP.* GAIN GLADSTONE INVESTMENT CORP. GNW GENWORTH FINANCIAL, INC. GS GOLDMAN SACHS GROUP, INC. HIG HARTFORD FINANCIAL SERVICES GROUP, INC. HBC HSBC HOLDINGS PLC IRS IRSA INVESTMENTS & REPRESENTATIONS, INC.* MTG MGIC INVESTMENT CORP.* PMACA PMA CAPITAL CORP.* PL PROTECTIVE LIFE CORP. USB US BANCORP XL XL CAPITAL LTD. HEALTH CARE - 19.3% AFFX AFFYMETRIX, INC.* ALXN ALEXION PHARMACEUTICALS, INC.* AMRN AMARIN CORP. PLC* AMLN AMYLIN PHARMACEUTICALS, INC.* BIIB BIOGEN IDEC, INC.* BVX BOVIE MEDICAL CORP.* DEPO DEPOMED, INC.* ELN ELAN PLC* ENDP ENDO PHARMACEUTICALS HOLDINGS, INC.* HMSY HMS HOLDINGS CORP.* KG KING PHARMACEUTICALS, INC.* MDVN MEDIVATION, INC.* VIVO MERIDIAN BIOSCIENCE, INC. MBRK MIDDLEBROOK PHARMACEUTICAL, INC.* ONXX ONYX PHARMACEUTICALS, INC.* PTIE PAIN THERAPEUTICS, INC.* INDUSTRIALS - 4.4% APWR A-POWER ENERGY GENERATION SYSTEMS LTD.* ABIX ABATIX CORP.* CSIQ CANADIAN SOLAR, INC.* CLH CLEAN HARBORS, INC.* ESLR EVERGREEN SOLAR, INC.* FSLR FIRST SOLAR, INC.* GD GENERAL DYNAMICS CORP. GE GENERAL ELECTRIC CO. GSH GUANGSHEN RAILWAY CO. LTD. JNGW JINGWEI INTERNATIONAL LTD.* NM NAVIOS MARITIME HOLDINGS, INC. STP SUNTECH POWER HOLDINGS CO. LTD.* TSL TRINA SOLAR LTD.* YGE YINGLI GREEN ENERGY HOLDINGS CO. LTD.* INFORMATION TECHNOLOGY - 5.5% AEY ADDVANTAGE TECHNOLOGIES GROUP, INC.* AAPL APPLE, INC.* ASIA ASIAINFO HOLDINGS, INC.* CSR CHINA SECURITY & SURVEILLANCE TECHNOLGY, INC.* CNTF CHINA TECHFAITH WIRELESS COMMUNICATION TECHNOLOGY, INC.* IMOS CHIPMOS TECHNOLOGIES (BERMUDA) LTD.* EBAY EBAY, INC.* GOOG GOOGLE, INC.* HRS HARRIS CORP. MAIL INCREDIMAIL, LTD. LDK LDK SOLAR CO. LTD.* NTE NAM TAI ELECTRONICS, INC. NRTLQ NORTEL NETWORKS CORP.* 12 1 QXM QIAO XING MOBILE COMMUNICATION CO., LTD.* SOL RENESOLA LTD.* RFIL RF INDUSTRIES LTD. CRM SALESFORCE.COM, INC.* VDSI VASCO DATA SECURITY INTERNATIONAL, INC.* MATERIALS - 7.1% AEM AGNICO-EAGLE MINES LTD. APFC AMERICAN PACIFIC CORP.* BHP BHP BILLITON LTD. FCX FREEPORT-MCMORAN COPPER & GOLD, INC. MTL MECHEL OAO NUE NUCOR CORP. PLG PLATINUM GROUP METALS LTD.* PX PRAXAIR, INC. RDSMY ROYAL DSM N V - ADR PCU SOUTHERN COPPER CORP. TNH TERRA NITROGEN COMPANY, L. P. TELECOMMUNICATION SERVICES - 1.8% CHL CHINA MOBILE LTD. CHT CHUNGHWA TELECOM CO. LTD. LTON LINKTONE LTD. MBT MOBILE TELESYSTEMS OJSC* VIP OPEN JOINT STOCK CO.-VIMPEL COMMUNICATIONS* TELNY TELENOR ASA* UTILITIES - 0.9% AEE AMEREN CORP. HNP HUANENG POWER INTERNATIONAL, INC PNM PNM RESOURCES, INC. WARRANTS - 0.0% 1 (Cost $1) KKDOW KRISPY KREME DOUGHNUTS, INC. - Expiration 3/2/2012 at $12.21* 18 1 PREFERRED STOCK - 1.4% (Cost $148,603) DDT DILLARDS CAP 7.5 EXCHANGE TRADED NOTES - 1.6% (Cost $338,211) DZZ POWERSHARES DB GOLD DOUBLE SHORT* INVESTMENT COMPANIES - 15.1% (Cost $2,918,357) DIA DIAMONDS TRUST, SERIES 1 FAS DIREXION DAILY FINANCIAL BULL 3X SHARES ERX DIREXION DAILY ENERGY BULL 3X SHARES IEF ISHARES BARCLAYS 7-10 YEAR TREASURY IAU ISHARES COMEX GOLD TRUST* EWZ ISHARES MSCI BRAZIL GSG ISHARES S&P GSCI COMMODITY - INDEXED TRUST* SLV ISHARES SILVER TRUST* HYF MANAGED HIGH YIELD PLUS FUND, INC. RSX MARKET VECTORS RUSSIA ETF PGF POWERSHARES FINANCIAL PREFERRED ETF SH PROSHARES SHORT S&P 500 SRS PROSHARES ULTRA SHORT REAL ESTATE TWM PROSHARES ULTRA SHORT RUSSELL 2000 SGF THE SINGAPORE FUND, INC. GLD SPDR GOLD SHARES* XLB SPDR MATERIALS SELECT SECTOR ETF GAF SPDR S&P EMERGING MIDDLE EAST & AFRICA UNG UNITED STATES NATURAL GAS FUND * CASH EQUIVALENTS - 15.3% (Cost $3,012,316) HIGHMARK 100% US TREASURY MONEY MARKET FUND HIGHMARK DIVERSIFIED MONEY MARKET FUND TOTAL INVESTMENT SECURITIES - 96.0% (Cost $17,754,411) OTHER ASSETS IN EXCESS OF LIABILITIES - 4.0% NET ASSETS - 100.0% $ *Non-income producing security. ADR - American Depository Receipt. The cost basis of investments for federal income tax purposes at September 30,2009 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. The Fund adopted financial reporting rules that require an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the asset or liability such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value. These financial reporting rules also require enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types. These financial reporting rules also require the Fund to classify its securities based on valuation method, using the following levels: Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment spreads, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. Level 1 Level 2 Level 3 Total Equity Consumer Discretionary $ - - $ Consumer Staples - - Energy - - Financials - - Health Care - - Industrials - - Information Technology - - Materials - - Telecommunication Services - - Utilities - - Total Equity - - Investment Companies - - Preferred Stock - - Exchange Traded Notes - - Warrants 1 - - 1 Total Long-Term Investments - - Short-Term Investments - - Total Investments in Securities $ $
